 Fill in this information to identify the case:
 Debtor name LKLEE, LLC.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                ALABAMA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 NARCOG                                                          4504 Indian Hills                                  $100,000.00                        $0.00            $100,000.00
 216 Jackson St SE                                               Rd SE
 Decatur, AL 35601                                               Decatur, AL 35603

                                                                 401 14th St SE
                                                                 Decatur, AL 35601
 Peoples Bank of                                                 401 14th St SE                                  $2,650,000.00             $2,549,000.00                $101,000.00
 North Alabama/SBA                                               Decatur, AL 35601
 811 Second Avenue,
 SW                                                              131 Abrams Dr
 Cullman, AL 35055                                               Lot C
                                                                 Montgomery, AL
                                                                 36117

                                                                 151 Abrams Dr
                                                                 Lot D
                                                                 Montgomery, AL
                                                                 36117

                                                                 6820 Oats Dr Lot
                                                                 A&B
 Renisant Bank                                                   4504 Indian Hills                                  $138,000.00                        $0.00            $138,000.00
 PO Box 2255                                                     Rd SE
 Decatur, AL 35609                                               Decatur, AL 35603
 SBA Disaster Center                                             all except indian                               $1,563,000.00                         $0.00          $1,563,000.00
 14925 Kingsport Rd                                              hills and not
 Fort Worth, TX                                                  dothan
 76155
 Skate Castle                                                    4504 Indian Hills                                  $250,000.00                        $0.00            $250,000.00
 Decatur & James A                                               Rd SE
 Phillips                                                        Decatur, AL 35603
 401 14th Ave SE
 Decatur, AL 35601




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




               Case 19-83464-CRJ11                            Doc 2     Filed 11/21/19 Entered 11/21/19 15:28:21                                          Desc Main
                                                                       Document      Page 1 of 1
